Citation Nr: 0920625	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  07-18 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased disability rating for a left 
tibia and fibula fracture residuals, currently rated as 30 
percent disabling.

2.  Entitlement to a total rating due to individual 
unemployability (TDIU) based upon service-connected 
disabilities on a schedular basis.

3.  Entitlement to a total rating due to TDIU based upon 
service-connected disabilities on an extra-schedular basis.


REPRESENTATION

Veteran represented by:	Richard Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1968 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2007 rating decision of the 
Lincoln, Nebraska regional office (RO) of the Department of 
Veterans Affairs (VA) which denied the Veteran's TDIU claim 
as well as his tibia and fibula fracture residuals increased 
disability rating claim.

The Board's February 2009 decision remanded this matter for 
further development and adjudication.

The Veteran's tibia and fibula fracture residuals disability 
rating was increased to 30 percent, effective the date of the 
claim, in an April 2009 supplemental statement of the case.  
A veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993). Therefore, the 
claim for an increased evaluation for the Veteran's 
disability remains before the Board.

The issue of entitlement to a total rating based upon TDIU on 
an extra-schedular basis for the Veteran's service-connected 
disabilities is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC).


FINDINGS OF FACT

1.  All notice and development required to properly 
adjudicate this matter has been completed.

2.  The Veteran's left ankle disability has manifested by 
impaired range of motion and pain, without evidence of tibia 
and fibula nonunion or loose motion requiring the use of a 
brace.

3.  The Veteran's service connected disabilities include a 
left tibia and fibula fracture residuals, rated at 30 percent 
disabling, and tinnitus, rated at 10 percent disabling.  His 
combined disability evaluation is 40 percent, rendering him 
ineligible for TDIU on a schedular basis.


CONCLUSIONS OF LAW

1.    The criteria for a rating in excess of 30 percent for a 
left tibia and fibula fracture residuals have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes (DCs) 5262, 5270 (2008)

2.  The criteria for a total rating based on individual 
unemployability due to service connected disabilities on a 
schedular basis have not been met.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) interpreting 38 U.S.C.A. § 
5103(a); C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet App 473 (2006).

The Veteran was provided with a November 2006 letter in which 
the RO notified him that to substantiate his tibia and fibula 
fracture residuals increased rating claim, the evidence 
needed to show that the disability had increased in severity.  
In addition, this November 2006 letter notified him of the 
evidence needed to substantiate his TDIU claim.  This letter 
told him what evidence VA would obtain, and what evidence he 
was expected to provide.  Finally, this letter notified the 
Veteran that he should submit any relevant evidence in his 
possession.  This letter met the duty to notify the Veteran 
in accordance with Pelegrini.

As service connection has been established, the first three 
elements of Dingess notice are substantiated.  The remaining 
elements of proper Dingess notice were provided in the 
November 2006 letter.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the Veteran 
that, to substantiate a claim, the Veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peak, 22 Vet.App. 37 (2008).

Further, if the DC under which the Veteran is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
Veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from non-
compensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, this 
notice must also provide examples of the types of medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

The November 2006 letter notified the Veteran that medical or 
lay evidence could be submitted to substantiate his claim and 
provided specific examples.  This letter stated that such 
evidence should describe a worsening of the Veteran's 
impairment.  It also notified the Veteran that VA would 
assist him in obtaining his employment records, thereby 
notifying him that the effect of his disabilities on his 
employment was relevant.  This information was provided to 
the Veteran prior to the initial adjudication of his claim.  

Although the Veteran has not been provided with a 
notification letter containing specific information regarding 
the measurements required to prevail in his increased rating 
claim, the Board notes that this information was contained in 
his May 2007 statement of the case (SOC).  The SOC could not 
provide VCAA compliant notice. Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  It did, however, provide actual 
knowledge to the Veteran.  The Veteran had a meaningful 
opportunity to participate in the adjudication of the claim 
after the notice was provided. In this regard, he submitted a 
substantive appeal to the Board in June 2007 providing 
argument in support of his claim.  This case was not 
certified to the Board until September 2007.   The Veteran 
was also afforded an additional period of 90 days to submit 
additional argument and evidence or to request a hearing 
after the case was certified.

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect.  See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984).  Such an 
error affects the essential fairness of the adjudication.  
Id; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 (Fed. Cir. 
1996).  Accordingly, if the error does not affect the 
"essential fairness" of the adjudication by preventing a 
claimant's meaningful participation in the adjudication of 
the claim, then it is not prejudicial.  McDonough, supra; 
Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006).

The Veteran has displayed actual knowledge of what was needed 
to substantiate his claim, both in terms of objective 
criteria and functional effects.   During his March 2009 VA 
examination, the Veteran reported prior employment as a 
carpenter and independent contractor, and that he had fallen 
while working on roofs on five occasions due, in part, to his 
left ankle condition.  He indicated that he able to walk, 
stand and sit without difficulty.  Moderate impairments in 
exercise, mild impairments in recreation and no impairments 
in chores, shopping or activities of daily living were also 
reported.  Therefore, the Board finds that the duty to notify 
the Veteran regarding is claim for an increased evaluation 
has been met.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) and (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records, VA 
treatment records and private treatment records have been 
obtained.  His has been afforded a VA examination and a 
sufficient medical opinion has been obtained.

As neither the Veteran nor his representative has indicated 
that there is any additional pertinent information to 
provide, the Board may proceed with consideration of the 
Veteran's claim.

Increased Ratings

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity, as determined by 
considering current symptomatology in the light of 
appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
506 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Tibia and Fibula Fracture Residuals Increased Rating

The Veteran was granted service connection for residuals of a 
tibia and fibula fracture in an April 1972 rating decision.  
A claim for an increased disability evaluation was filed in 
October 2006, and this condition is currently rated as 30 
percent disabling under the diagnostic code for tibia and 
fibula impairments.  Under this diagnostic code, a 30 percent 
rating is warranted if the condition manifests by malunion 
with marked knee or ankle disability, and warrants a 40 
percent if there is nonunion of the tibia and fibula as well 
as loose motion requiring a brace.  38 C.F.R. § 4.71a, Part 
4, DC 5262.

The rating code for ankle ankylosis is also relevant.

Normal ranges of ankle motions are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion.  38 
C.F.R. § 4.71, Plate II .

A 30 percent rating is warranted for ankylosis of the ankle 
in plantar flexion between 30 and 40 degrees, or ankylosis in 
dorsiflexion between 0 and 10 degrees. A 40 percent rating 
requires ankylosis in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity.  38 
C.F.R. § 4.71a, DC 5270.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain. Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-ups, or pain. 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59. 

The Veteran reported progressively worsening daily left ankle 
and lower leg pain, weakness and stiffness in a March 2009 VA 
examination.  Flare-ups during cold weather and some 
functional impairment in that the Veteran avoids climbing 
were reported.  Use of an assistive device was denied.  No 
left ankle deformity or vargus or valgus angulation of the os 
calcis were present on physical examination.  The Veteran was 
unable to dorsiflex the ankle or foot.  Sitting plantar 
flexion range of motion was from 40 to 45 degrees and 
dorsiflex range of motion was to 40 degrees, with passive 
plantar flexion range of motion to 45 degrees.   The examiner 
noted no additional limitation of motion with repetitive use 
or knee instability.  Repetitive use did result in subjective 
complaints of pain, weakness and fatigue.  A "severe" ankle 
disability without any marked knee disability was noted.  An 
accompanying left ankle X-ray revealed an old trauma to the 
distal medial malleolus and a large talar neck capsular 
insertion traction osteophyte.

The competent medical evidence of record clearly establishes 
that the Veteran retains significant range of motion in his 
left ankle and is not ankylosed; DC 5270 is therefore not 
applicable.  The Veteran denied using any assistive devices, 
and there is no evidence of tibia and fibula nonunion.  A 40 
percent disability rating under DC 5262 is therefore not 
warranted.

The criteria for the assignment of a higher schedular rating 
have not been met at any time during the appeal period, and 
there are no distinct time periods where the veteran's 
symptoms warrant different findings.  See Hart.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran. The Board has found no 
section that provides a basis upon which to assign a higher 
disability evaluation or a separate compensable disability 
evaluation.  

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

The Veteran's ankle disability is manifested by impaired 
range of motion and pain.  The rating criteria contemplate 
these impairments.  Hence, referral for consideration of an 
extraschedular rating is not warranted.

TDIU

TDIU may be assigned, where the schedular rating is less than 
total, when the disabled person is unable to secure or follow 
substantially gainful occupation as a result of service-
connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If 
the schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.

The regulations further provide that if there is only one 
such disability, it must be rated at 60 percent or more; and 
if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Disabilities resulting from 
common etiology or a single accident or disabilities 
affecting a single body system will be considered as one 
disability for the above purposes of one 60 percent 
disability or one 40 percent disability.  38 C.F.R. § 
4.16(a).

It is the policy of the VA, however, that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board, therefore, must evaluate whether there are 
circumstances in the Veteran's case, apart from any non-
service-connected condition and advancing age, which would 
justify a total rating based on individual unemployability 
due solely to the service-connected conditions. See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. 
Brown, 5 Vet. App. 375 (1993).

Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).

The Veteran reported prior employment as an independent 
carpenter and contractor and that he had both built new 
houses and remodeled existing ones.  He also reported having 
a workshop for building cabinets but that he was not 
currently doing any projects.

At his March 2009 VA examination, the Veteran reported 
experiencing tinnitus episodes several times daily, with each 
episode lasting 10 to 25 seconds.  These tinnitus episodes 
cause him to lose his balance, and he reported falling off of 
a roof while working on five occasions due to this dizziness.  
He reported experiencing daily left ankle pain and weakness 
with occasional locking leading him to fall, but reported 
sitting and standing can be done without difficulty and that 
he can walk for "miles."  He reported last working pouring 
concrete three and a half years ago, but stated that he was 
not currently working due to his "heart, mental health 
issues, and his left leg."  Physical examination for 
tinnitus was "unremarkable."  No left lower leg or ankle 
deformity was noted but the Veteran did walk with a 
moderately antalgic gait.  

The March 2009 examiner, following this interview and a 
review of the Veteran's claims folder, opined that the 
Veteran's left tibia and fibula fracture residuals appear to 
have a mild to moderate impact on the use of his left leg.  
The examiner opined that the Veteran would have a "very 
difficult time maintaining gainful employment" due to the 
difficulty using his left ankle and the "extreme range of 
motion loss."  Standing and any repetitive use "is likely 
to interfere with and likely to prevent him from performing 
any employment where extensive use of the left foot and ankle 
are needed."  The "short dizzy spells" related to tinnitus 
would at least as likely as not "completely prevent" him 
from employment.  The examiner found that with the Veteran's 
education experience and background, he would experience 
moderate to severe difficulties securing or maintaining 
gainful employment due to the impairments caused by his 
service-connected disabilities.

As noted above, the Veteran is currently service connected 
for two separate disabilities, including a 30 percent 
disability evaluation for residuals of a tibia and fibula 
fracture and a 10 percent disability evaluation for tinnitus.  
His combined disability evaluation is 40 percent.  As he does 
not have a single disability ratable at 40 percent or more or 
a combined disability evaluation in excess of 70 percent, the 
schedular criteria for a total rating are not met.  38 C.F.R. 
§ 4.16(a).


ORDER

Entitlement to an increased rating for left tibia and fibula 
fracture residuals is denied.

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities on a 
schedular basis is denied.


REMAND

Although the Veteran does not meet the criteria for a grant 
of TDIU on a schedular basis, the evidence of record suggests 
that he may be entitled to such a grant on an extra-schedular 
basis.  The March 2009 examiner determined that the Veteran 
would have "moderate to severe" difficulties securing or 
maintaining gainful employment due to his service-connected 
tinnitus and left ankle and lower leg condition.  The 
examiner also detailed the Veteran's history of employment as 
an independent carpenter and contractor.  This opinion was 
based upon the examiner's interview and a through physical 
examination of the Veteran, as well as his review of the 
claims folder, and is the only competent medical opinion of 
record.

As noted above, it is the policy of the VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service connected disability shall be 
rated totally disabled and that veterans who fail to meet the 
schedular criteria for a total disability rating shall be 
considered for such a rating on an extra-schedular basis.  38 
C.F.R. § 4.16(b).  The Board is precluded from awarding TDIU 
on an extra-schedular basis in the first instance, but must 
ensure that the claim is referred to the Director of VA's 
Compensation and Pension Service.   Bowling v. Principi, 15 
Vet. App. 1, 10 (2001).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claim must be forwarded 
to the Director, Compensation and Pension 
Service, for consideration of entitlement 
to a total rating based on 
unemployability on an extra-schedular 
basis in accordance with 38 C.F.R. 
§ 4.16(b).

2.   If any benefit sought on appeal 
remains denied, the RO/AMC should issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 Department of Veterans Affairs


